 
CHANGE IN CONTROL AGREEMENT
 
This Change in Control Agreement (this “Agreement”) is made and entered into as
of November [ ● ], 2018, by and between [ ● ] (“Employee”) and Fusion Connect,
Inc., a Delaware corporation (“Parent”). As used in this Agreement, any
reference to the “Company” means Parent and all existing and future Subsidiaries
of the Company and any division of any of them, as well as any of their
respective successors and permitted assigns.
 
Section 1. Recitals.
 
A. It is expected that the Company will, from time to time, consider the
possibility of being acquired by another entity, or that a Change in Control (as
defined) may otherwise occur with the approval of Parent’s Board of Directors
(the “Board”). Parent recognizes that such consideration can be a distraction to
Employee and can cause Employee to consider alternative employment
opportunities. Parent has determined that it is in the best interests of the
Company to assure that the Company will have the continued dedication and
objectivity of Employee, notwithstanding the possibility, threat or occurrence
of a Change in Control of the Company.
 
B. Parent believes that it is in the best interests of the Company to provide
Employee with an incentive to continue his or her employment with the Company
and to motivate Employee to maximize the value of the Company upon a Change in
Control.
 
C. Parent believes that it is imperative to provide Employee with certain
benefits under certain circumstances in connection with a Change in Control,
which benefits are intended to provide Employee with financial security and
sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change in Control.
 
Section 2. Agreement. In consideration of the mutual covenants contained in this
Agreement, and in consideration of the continuing employment of Employee by the
Company, the parties agree as follows:
 
A. Term of Agreement. This Agreement shall be effective as of the date specified
above and shall terminate upon the earlier of: (a) the termination of Employee’s
employment for any reason or no reason prior to, and not in connection with, a
Change in Control; or (b) the date that all obligations of the parties with
respect to this Agreement have been satisfied. Notwithstanding the foregoing, in
the event a Change in Control occurs during the term of this Agreement, this
Agreement will remain in effect for the longer of: (i) seven (7) months beyond
the month in which such Change in Control occurred; and (ii) until all
obligations of the Company hereunder have been fulfilled, and until all benefits
required hereunder have been paid to Employee.
 
B.  At-Will Employment. The Company and Employee acknowledge that Employee’s
employment is and shall continue to be at-will, as defined under applicable law.
If Employee’s employment terminates for any reason or no reason, including,
without limitation, any termination prior to, and not in connection with, a
Change in Control, Employee shall not be entitled to any payments or benefits,
other than as provided by this Agreement, or as may otherwise be available in
accordance with applicable law and the terms of the Company’s established
employee plans and written policies at the time of termination.
 
 

 
 
C. Separation Benefits Upon Certain Events Following Change in Control. If
Employee’s employment is terminated (an “Involuntary Termination”) without Cause
(as defined below) within sixty (60) days prior to a Change in Control or during
the six (6) month period following a Change in Control (the “Protected Period”),
Employee shall be entitled to the following separation benefits:
 
1. Stock Options and Restricted Stock. The terms of Parent’s 2016 Equity
Incentive Plan and 2008 Stock Incentive Plan, and the terms of any agreement
with respect to stock options, restricted stock or other equity compensation
held by Employee shall govern such equity compensation and are incorporated
herein by reference.
 
2. Severance Payments.
 
(A) Employee shall be entitled to receive an amount (the “Release Amount”) equal
to ten percent (10%) of the Aggregate Separation Payment (as defined in Section
3(A) below). Subject to Section 2(E), the Release Amount will be paid on the
next business day following the Release Deadline (as defined in Section 2(E)
below) in a lump sum.
 
(B) Employee shall be entitled to receive an amount (the “Severance Amount”)
equal to ninety percent (90%) of the Aggregate Separation Payment, such amount
to be paid in six (6) equal monthly installments. Subject to Section 2(D), the
first installment will be paid on the next business day following the Release
Deadline and the remaining payments will begin on the first business day of the
month following the month in which the Release Deadline occurs.
 
(C) All payments shall be subject to applicable taxes, and shall be capped at an
amount such that the aggregate present value of all “parachute payments”
(computed as of the date of the Change in Control) does not exceed 2.99 times
Employee's ”base amount” determined for purposes of Internal Revenue Service
Code Section 280G.
 
(D) Notwithstanding anything to the contrary contained herein, the Company's
obligations to make any payments to Employee pursuant to Section 2(C)(2)(B)
above shall immediately cease without any required notice or further action on
the Company's part if at any time Employee engages in a Conflicting Activity (as
defined in Section 3(F) below) following his or her termination of employment
with the Company.
 
3. COBRA Continuation Coverage. Employee’s existing coverage under the Company’s
group health plan (and, if applicable, the existing group health coverage for
his or her eligible dependents) will end on the last day of the month in which
his or her employment terminates. Employee and his or her eligible dependents
may then be eligible to elect temporary continuation coverage under the
Company’s group health plan in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). Employee and his or her
eligible dependents will be provided with a COBRA election form and notice which
describe his or her rights to continuation coverage under COBRA. If Employee is
eligible for severance benefits under this Agreement at the time of the
termination of employment, then the Company will cover the cost of Employee’s
COBRA coverage for a period of six (6) months. After the end of such six (6)
month period, Employee (and, if applicable, his or her eligible dependents) may
continue COBRA coverage at his or her, or their, own expense in accordance with
COBRA [Include for California employees only -- (or CalCOBRA)]. No provision of
this Agreement will affect the continuation coverage rules under COBRA.
Therefore, the period during which Employee must elect to continue the Company's
group health plan coverage under COBRA, the length of time during which COBRA
coverage will be made available to him or her, and all his or her other rights
and obligations under COBRA will be applied in the same manner that such rules
would apply in the absence of this Agreement. Any such election is Employee’s
responsibility, not the Company’s.
 
 
-2-

 
 
D. Other Terminations. Employee shall not be entitled to receive any benefits
under this Agreement in the event Employee’s employment terminates: (1) for any
reason other than those described in Section 2(C); (2) more than sixty (60) days
prior to, and not in connection with, the occurrence of a Change in Control; (3)
for Cause; or (4) after the Protected Period.
 
E. Execution of Release of Claims. As a condition precedent to any Company
obligation to Employee pursuant to this Agreement, including but not limited to
Section 2(C), Employee shall, prior to the sixtieth (60th) day following his or
her last day of employment with the Company (the “Release Deadline”), provide
the Company with a valid, executed general release agreement in the form
attached hereto as Exhibit A, and such release agreement shall have not been
revoked by Employee pursuant to any revocation rights afforded by applicable
law. The Company shall have no obligation to make any payment to Employee unless
the general release agreement contemplated by this section becomes irrevocable
in accordance with all applicable laws, rules and regulations prior to the
Release Deadline.
 
F. Section 409A. This section is intended to help ensure that compensation paid
or delivered to Employee pursuant to this Agreement is exempt from Section 409A
of the Code (“Section 409A”). It includes provisions intended to exempt some
amounts which may be paid or provided under this Agreement. However, the Company
does not warrant to Employee that all compensation paid or delivered to Employee
for services will be exempt from, or paid in compliance with, Section 409A.
Employee understands and agrees that he or she bears the entire risk of any
adverse federal, state or local tax consequences and penalty taxes which may
result from payment of compensation for services on a basis contrary to the
provisions of Section 409A or comparable provisions of applicable state or local
income tax laws. Notwithstanding any other provision of this Agreement, any
payment hereunder that is subject to Section 409A(a)(2)(B)(i) of the Code shall
not be made before the date that is six (6) months after the date of Employee's
separation from service. To the extent that this Agreement or any plan, program
or award of the Company in which Employee participates or which has been or is
granted by the Company to Employee, as applicable, is subject to Section 409A,
the Company and Employee agree that the terms and conditions of this Agreement
and such other plan, program or award shall be construed and interpreted to the
maximum extent reasonably possible, without altering the fundamental intent of
the agreement, to avoid the imputation of any tax, penalty or interest under
Section 409A. In applying Section 409A to compensation paid pursuant to this
Agreement, any right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.
 
Section 3. Definitions. The following capitalized terms used in this Agreement
shall have the following meanings:
 
A.  “Aggregate Separation Payment”: means an amount equal to fifty percent (50%)
of Employee’s annualized rate of Base Salary.
 
B.  “Base Salary”: means the highest base salary paid to Employee by the Company
as annual salary within twenty four (24) months prior to the Effective Date of
the Change in Control.
 
 
-3-

 
 
C.  “Cause”: means any of the following: (i) the conviction of Employee of, or
the entering of a plea of nolo contendere by Employee with respect to, a felony
or a crime involving fraud, dishonesty or moral turpitude which is materially
injurious to the Company, monetarily or otherwise; (ii) any serious misconduct
in the course of employment or material violation of the Company’s Code of
Conduct or Employee Manual; (iii) habitual neglect of Employee’s duties (other
than on account of “disability” as defined below) which materially adversely
affects the performance of Employee’s duties and continues for thirty (30) days
following Employee’s receipt of written notice from the Company, which
specifically identifies the nature of the habitual neglect and the duties that
are materially adversely affected and states that, if not cured, such habitual
neglect constitutes grounds for the termination of employment; except that Cause
shall not mean: (1) bad judgment or negligence unless it materially adversely
affects the performance of Employee’s duties and continues for thirty (30) days
following Employee’s receipt of the notice described in Section 3(D)(iii); (2)
any act or omission believed by Employee in good faith to have been in or not
opposed to the interest of the Company (without intent to gain, directly or
indirectly, a profit to which Employee was not legally entitled); (3) any act or
omission with respect to which a determination could properly have been made by
the Company that Employee met the applicable standard of conduct for
indemnification or reimbursement under such employer’s by-laws, any applicable
indemnification agreement, or applicable law, in each case in effect at the time
of such act or omission; or (4) any act or omission with respect to which notice
of termination is given more than twelve (12) months after the earliest date on
which any officer of the Company, not a party to the act or omission, knew of
such act or omission. “Cause” for purposes of this Agreement shall also mean
Employee’s death or “disability,” which is defined as any medically determinable
physical or mental impairment that has lasted for a period of either (x) one
hundred eighty (180) consecutive days, or (y) two hundred seventy (270) days
(whether or not consecutive) during any period of eighteen (18) consecutive
months, and that renders Employee unable to perform the essential functions of
his or her job even with reasonable accommodation (in the Board’s commercially
reasonable determination).
 
D. “Change in Control”: means the occurrence of any of the following events:
 
1.  the closing of a sale or conveyance of all or substantially all of the
assets or business of the Company, directly or indirectly, whether through the
sale of stock of, or other equity interests in, Subsidiaries, sale of assets,
merger, consolidation, other business combination, or any combination thereof;
or
 
2. the closing of a sale or conveyance of assets of the Company (directly or
indirectly, whether through the sale of stock of, or other equity interests in,
Subsidiaries, sale of assets, merger, consolidation, other business combination
or any combination thereof) representing fifty percent (50%) of more of (x) the
total book value of the consolidated total assets of the Company, exclusive of
cash and marketable securities as of the last month-end prior to the execution
of the written contract providing for the Change in Control (the "Contract"), or
(y) to which fifty percent (50%) or more of the consolidated total revenues of
the Company from operations during the twelve (12)-month period ending on the
last month-end prior to the execution of the Contract are attributable; or
 
 
-4-

 
 
3. any merger, liquidation, business combination or consolidation transaction in
which shares of the Company's common stock are converted into the right to
receive cash and/or securities of an acquiring person or any other entity or
issuer; or
 
4. the effective time of any merger, share exchange, consolidation or other
reorganization or business combination of the Company if immediately after such
transaction persons who hold a majority of the outstanding Voting Securities
entitled to vote generally in the election of directors of the surviving entity
are not persons who held voting capital stock of the Company immediately prior
to such transaction; or
 
5. any other transaction or series of related transactions having an economic
effect substantially equivalent to any of the foregoing; provided, however, that
any transaction entered into solely among the Company and other Affiliates of
Holcombe Green, Jr. shall not be deemed a Change in Control hereunder. For
purposes of this definition, the term "Affiliate" shall mean any person or
entity, directly or indirectly, controlling, controlled by, or under common
control with, Holcombe Green, Jr.; provided, however, that, for purposes of this
Agreement, any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company shall not be considered a Change in Control.
 
Notwithstanding the foregoing, the term Change in Control will not include a
sale of assets, merger or other transaction effected exclusively for the purpose
of changing the domicile of any Company. To the extent required for compliance
with Section 409A, in no event will a Change in Control be deemed to have
occurred if such transaction is not also a “change in the ownership or effective
control of” the Company or “a change in the ownership of a substantial portion
of the assets of” the Company as determined under Treasury Regulations
Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder).
 
E. “Code”: means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.
 
F. “Conflicting Activity”: means the following: serving as an officer, director,
employee, consultant, advisor, agent or representative of, or investing in, any
person or entity engaged in any primary line of business engaged in by the
Company during the one-year period prior to Employee’s termination of
employment; provided, that the foregoing shall not include a passive investment
in not more than two percent (2%) of the publicly traded equity of any
exchange-listed company.
 
G.  “Effective Date”: means the first date on which a Change in Control occurs
during the term of this Agreement. Despite anything in this Agreement to the
contrary, if the Company terminates Employee’s employment within sixty (60) days
prior to the date of a Change in Control, and if Employee reasonably
demonstrates that such termination of employment (a) was at the request of a
third party who had taken steps reasonably calculated to effect the Change in
Control, or (b) otherwise arose in anticipation of the Change in Control, then
“Effective Date” shall mean the date immediately before the date of such
termination of employment.
 
 
-5-

 
 
H. “Subsidiary” or “Subsidiaries”: means any corporation as defined in
Section 424(f) of the Code with the Parent being treated as the employer
corporation for purposes of this definition, and any partnership or limited
liability company in which Parent or any Subsidiary has a direct or indirect
interest (whether in the form of voting power or participation in profits or
capital contribution) of fifty percent (50%) or more. The determination of
Subsidiary status shall be made, in the case of a Change in Control, at the time
of the occurrence of the event constituting a Change in Control; and in the case
of an event relating to employment status or benefits, at the time such event
occurs.
 
I. “Voting Securities”: means securities of a corporation that are entitled to
vote generally in the election of directors of such corporation.
 
Section 4. Notice and Arbitration
 
A. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Notices mailed to Employee shall be addressed to
Employee at the home address that Employee most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of the General Counsel.
 
B. Arbitration and Dispute Resolution.
 
1. In the event disputes arise between them (other than claims that Employee may
have for workers’ compensation or unemployment insurance benefits, or claims
based on any state or federal law that have been determined by the controlling
judicial authority of appropriate jurisdiction not to be arbitrable pursuant to
pre-dispute arbitration agreements such as this arbitration provision), both
parties will be bound by this arbitration clause which provides for final and
binding arbitration for disputes arising out of or relating to Employee’s
employment with the Company, the termination of Employee’s employment, and/or
any agreements previously or hereafter entered into between Employee and the
Company. The parties shall arbitrate such disputes under the most recently
issued National Rules for the Resolution of Employment Disputes of the American
Arbitration Association. All disputes shall be resolved by a single arbitrator
agreed to by the Company and Employee.
 
2. Once the arbitration has commenced, both the Company and Employee shall have
the right to conduct normal civil discovery, the extent and quantity of such
shall be subject to the discretion of the selected arbitrator. The arbitrator
shall have the exclusive authority to resolve any issues relating to the
arbitrability of the dispute or the validity or interpretation of this
arbitration provision, to rule on motions to dismiss and/or motions for summary
judgment, and shall be empowered to award either party any remedy at law or in
equity that the prevailing party would otherwise have been entitled to had the
matter been litigated in court. The arbitrator shall issue a decision or award
in writing, stating the essential findings of fact and conclusions of law.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction. Costs shall be allocated such that Employee will not incur
any costs other than that which would be incurred to file a civil action in any
court with proper jurisdiction over the dispute.
 
 
-6-

 
 
3. BOTH THE COMPANY AND EMPLOYEE EXPRESSLY WAIVE ANY RIGHT THAT THEY HAVE OR MAY
HAVE TO A CIVIL JURY TRIAL. ONLY AN ARBITRATOR, NOT A JUDGE OR JURY, WILL DECIDE
ANY SUCH DISPUTE. BOTH PARTIES AGREE THAT NO ACTION MAY BE BROUGHT IN COURT
EXCEPT ACTIONS TO COMPEL ARBITRATION, TO OBTAIN THE DISMISSAL OF ACTIONS FILED
IN COURT IN CONTRAVENTION OF THIS ARBITRATION CLAUSE, OR TO SEEK PROVISIONAL
RELIEF AS MAY BE ALLOWED BY STATE OR FEDERAL LAW.
 
4. Although all claims arising between the parties are subject to arbitration,
unless otherwise prohibited by applicable law, each party retains the right to
file, in a court of competent jurisdiction, an application for provisional
injunctive and/or equitable relief in connection with a claim relating to this
Agreement, including any claims relevant to the application for provisional
relief, and shall not be obligated to post a bond or other security in seeking
such relief unless specifically required by law. Although a court may grant
provisional injunctive and/or equitable relief, the arbitrator shall at all
times retain the power to grant permanent injunctive relief, or any other final
remedy.
 
Section 5. Miscellaneous Provisions.
 
A. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
The terms of this Agreement and all of Employee’s rights hereunder shall inure
to the benefit of, and be enforceable by, Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
B. No Duty to Mitigate. Employee shall not be required to mitigate the amount of
any payment contemplated by this Agreement (whether by seeking new employment or
in any other manner), nor, except as otherwise provided in this Agreement, shall
any such payment be reduced by any earnings that Employee may receive from any
other source.
 
C. Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by the Chief Executive Officer or the Vice President
of Human Resources and Administration of Parent. No waiver by either party of
any breach of, or of compliance with, any condition or provision of this
Agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time.
 
D. Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement supersedes any agreement of
the same title and/or concerning similar subject matter dated prior to the date
of this Agreement, and by execution of this Agreement both parties agree that
any such predecessor agreement shall be deemed null and void.
 
 
-7-

 
 
E. Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware without
reference to conflict of law provisions.
 
F. Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefore to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision; provided, that the Company and Employee
acknowledge and agree that the provisions of Section 2(C)(2)(D) were a material
inducement to the Company to offer the payments and benefits under this
Agreement, will continue to be fundamental to the Company's willingness to
perform its obligations under this Agreement, and if the provisions of Section
2(C)(2)(D) are at any time determined to be invalid or unenforceable in any
arbitration pursuant to the terms of this Agreement (or by a court of competent
jurisdiction), the Company and Employee agree that this entire Agreement,
including all terms and provisions of this Agreement (other than this proviso)
shall be invalid and unenforceable, and this Agreement shall be rendered void
and of no further force and effect.
 
G. Legal Fees and Expenses. The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with this Agreement.
 
H. No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 5(H) shall be void.
 
I. Employment Taxes. Unless otherwise expressly noted, all payments made
pursuant to this Agreement will be subject to withholding of applicable income
and employment taxes.
 
J. Assignment by the Company. Parent may assign its rights under this Agreement
to an affiliate (including a Subsidiary) without Employee’s consent.
 
K. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which together will constitute one and
the same instrument.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
day and year first above written.
 
FUSION CONNECT, INC.
              (Employee Name)              

 
 
By:                                                                
Name:
Title:
 
 
                                                               

 
 

 
 
 
 
-8-

 
Exhibit A
 
GENERAL RELEASE OF ALL CLAIMS
 
I, [insert name of employee], hereby make on behalf of myself, my heirs,
executors, administrators, successors, and assigns, the following agreements and
acknowledgements pursuant to this General Release of All Claims (“General
Release”) in consideration of: (1) the Severance Amount as defined in the Change
in Control Agreement dated ____________________, 20[ ], by and between [insert
name of employee] and Fusion Connect, Inc., a Delaware corporation (the “Change
in Control Agreement”), and (2) the healthcare benefits as set forth in COBRA
Continuation Coverage section of the Change in Control Agreement.
 
I.
Release and Waiver of All Claims
 
A. I hereby agree that I fully and forever discharge, waive and release any and
all claims and causes of action of any kind that I may have had or now have
against: Fusion Connect, Inc. and each of its Subsidiaries (“Entities”) any and
all affiliates, predecessors, successors and assigns of the Entities (“Covered
Entities”); and any and all owners, shareholders, members, officers, directors,
agents, attorneys, employees, representatives and employee benefit plans of the
Entities and Covered Entities (“Covered Persons”) (the Entities, Covered
Entities and Covered Persons being hereinafter collectively referred to as the
“Company”) arising out of or relating in any way to my employment with the
Company and the termination thereof, including but not limited to: (1) claims of
wrongful discharge, constructive discharge, breach of contract, breach of the
covenant of good faith and fair dealing, violation of public policy, defamation,
personal injury, infliction of emotional distress, negligence, fraud and
invasion of privacy; (2) claims of harassment, retaliation and discrimination;
(3) claims under Title VII of the 1964 Civil Rights Act, as amended, the Equal
Pay Act of 1963, 42 U.S.C. § 1981, the Americans with Disabilities Act, the
Civil Rights Act of 1866, the Employee Retirement Income Security Act of 1974,
as amended, Workers Adjustment and Retraining Notification Act 9 [include only
for employees over the age of 40 – the federal Age Discrimination in Employment
Act, as amended (the “ADEA”)] and any other federal laws and regulations
relating to employment; (4) if I am or was employed by the Company in
California, any laws and regulations of California and its local governments
relating to employment including but not limited to the California Fair
Employment and Housing Act, the California Labor Code including Section 1197.5
thereof, and the California Family Rights Act; and (5) if I am or was employed
by the Company in a state other than California, any analogous laws and
regulations of that state and the local governments of each such state; and
excluding any claims that cannot be waived or released as a matter of law,
including those relating to unemployment or workers’ compensation insurance
benefits. Nothing in this General Release waives or releases any claims that
cannot be released by private agreement between the parties.
 
B. If I am a California employee, I hereby agree that I fully and forever waive
any and all rights and benefits conferred upon me by: (i) the provisions of
Section 1542 of the Civil Code of the State of California, which states as
follows: “[a] general release does not extend to claims which the creditor
[i.e., employee] does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor [i.e., the Company]”. If I am not
a California employee, I hereby waive any analogous law of any state other than
California that may apply to the General Release, including the state in which I
am or was employed by the Company.
 
 
A-1

 
 
I agree and understand that if, hereafter, I discover facts different from or in
addition to those which I now know or believe to be true, that the waivers of
this General Release shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery thereof.
 
II.
Confidential Information & Company Employees
 
I hereby agree and understand that:
 
A. I am required to return to the Company immediately upon my termination of
employment all Company Information, including but not limited to notebooks,
customer lists, notes, manuals, memoranda, records, diagrams, blueprints,
bulletins, formulas, reports, computer programs, or other data or
memorialization’s of any kind, as well as any Company property or equipment,
that I have in my possession or under my control. I further agree and understand
that I am not entitled or authorized to keep any portions, summaries or copies
of Company Information, and that I am under a continuing obligation to keep all
Company Information confidential and not to disclose it to any third party in
the future. I understand that the term “Company Information” includes, but is
not limited to, the following:
 
● 
Trade secret, information, matter or thing of a confidential, private or secret
nature, connected with the actual or anticipated products, research, development
or business of the Company, its partners or its customers, including information
received from third parties under confidential conditions; and
 
● 
Other technical, scientific, marketing, business, product development or
financial information, the use or disclosure of which might reasonably be
determined to be contrary to the interests of the Company.
 
B. I am prohibited for a period of one (1) year after the termination of my
employment, from soliciting for employment, whether as an employee, independent
contractor, or agent, any Company employee, either on behalf of myself or a
third party; and for that same time period I am prohibited from encouraging or
otherwise enticing any Company employee to terminate his or her employment with
the Company, unless such restrictions are prohibited under applicable law.
Nothing in this General Release shall be construed: (i) to restrain me from
seeking to engage in any profession, trade or business; (ii) to restrain any
business which I may be employed by or otherwise affiliate with from hiring or
seeking to hire a Company employee without my solicitation, encouragement or
enticement; or (iii) to diminish or waive any rights that Company may have in
protecting its confidential information, ensuring employee loyalty and an
undisrupted workplace and otherwise preventing unfair competition.
 
C. The promises and agreements of this Section II. are a material inducement to
the Company to provide me with the payments and benefits under the General
Release and that, for the breach thereof, the Company will be entitled to pursue
its legal and equitable remedies against me, including, without limitation, the
right to immediately cease payments made pursuant to the General Release and/or
seek injunctive relief; provided, however, this General Release will remain in
full force and effect.
 
 
A-2

 
 
III. No Admission
 
I agree and understand that neither the fact nor any aspect of this General
Release is intended, should be deemed, or should be construed at any time to be
any admission of liability or wrongdoing by either myself or the Company.
 
IV. Severability
 
I agree and understand that if any provision, or portion of a provision, of this
General Release is, for any reason, held to be unenforceable, that such
unenforceability will not affect any other provision, or portion of a provision,
of this General Release and this General Release shall be construed as if such
unenforceable provision or portion had never been contained herein.
 
V. Time to Consider and Sign General Release
 
[For employees under 40 -- I understand that I may have five (5) days after
receipt of this General Release within which I may review and consider, discuss
with an attorney of my own choosing and at my own expense, and decide whether or
not to sign this General Release. I understand that, if I do not sign the
General Release within this five-day period, this General Release will not
become effective and no payments and benefits under the General Release will be
provided to me. I understand that this General Release becomes effective
immediately upon signing it.
 
[For employees 40 and over -- I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA, and that the
consideration given under the Change in Control Agreement for the waiver and
release of any ADEA claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised, as required by
the ADEA, that: (a) my waiver and release does not apply to any rights or claims
that may arise after the date I sign this General Release; (b) I should consult
with an attorney prior to signing this General Release (although I may choose
voluntarily not do so); (c) I have twenty one (21) days to consider this General
Release (although I may choose voluntarily to sign this General Release
earlier); (d) I have seven (7) days following the date I sign this General
Release to revoke it by providing written notice to the Vice President of Human
Resources and Administration of the Company; and (e) this General Release will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after I sign this Release.]
 
VI.
Miscellaneous Acknowledgements and Agreements
 
A. I hereby acknowledge that I understand that, but for my signing of this
General Release, I would not be entitled to nor would I be provided with any of
the payments and benefits under the General Release. I understand that no
payments and benefits will be provided to me until this General Release becomes
effective. I understand further that, even if I did not sign this General
Release, I would still be entitled to:
 
 
A-3

 
 
1. all wages, including final pay, commissions (if applicable) and any paid time
off or vacation, less applicable deductions, earned by me through my termination
date; and
 
2. the opportunity, if I am eligible, to elect, at my sole expense, to continue
to participate in (and, if applicable, my dependents are eligible to elect to
continue their participation in) the group health insurance plans provided by
the Company pursuant to the terms and conditions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”).
 
A. I hereby acknowledge that any agreement that I signed in connection with my
employment with the Company regarding employee inventions, authorship,
proprietary and confidential information, and non-solicitation shall remain in
full force and effect following the termination of my employment.
 
B. I hereby acknowledge that I have no known workplace injuries or occupational
diseases, that I have been provided and/or have not been denied any leave
requested under the Family and Medical Leave, California Family Rights Act (if I
am a California employee only) or any similar law of any state other than
California and that I have not been retaliated against for exercising any rights
that I may have under those laws.
 
C. I hereby acknowledge that I have received all wages earned by me and owed to
me by the Company through my last day of employment with the Company, including,
but not limited to all earned bonuses, commissions, overtime, expenses or other
earnings or payments owed, less appropriate withholdings.
 
D. I hereby acknowledge that I performed no work for and provided no services to
the Company after the completion of my work day on the last day of employment
with the Company.
 
E. I agree to keep the fact of all the terms of this General Release strictly
confidential, except that I may disclose its contents to my spouse, attorney,
accountant, or as compelled by force of law. I understand that this
confidentiality provision does not prevent me from telling anyone that my
employment with the Company was terminated.
 
 
A-4

 

 
EMPLOYEE'S ACCEPTANCE OF GENERAL RELEASE
 
BEFORE SIGNING MY NAME TO THIS GENERAL RELEASE, I STATE THAT: I HAVE READ IT; I
UNDERSTAND IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I AM AWARE OF MY
RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING IT; AND I HAVE SIGNED IT
KNOWINGLY AND VOLUNTARILY.
 
The period of time to consider and sign this General Release starts on Date.

 
Date signed: _____________________________
 
 
 
 
___________________________________
Employee’s Signature
 
 
 
___________________________________
Employee’s Name (Printed)
 
 
 
 
 


 
 
 
 
 
 
 
 
A-5
